Citation Nr: 1028175	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-40 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to an increased rating for residuals of 
compression fracture at L3, post fusion with vertebral deformity, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from February 1981 to February 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  A January 2003 rating 
decision denied service connection for multiple sclerosis and 
granted a 50 percent evaluation for the Veteran's low back 
disability, effective December 17, 1992.  An August 2005 rating 
decision denied entitlement to a total rating based on 
unemployability due to service connected disability (TDIU).

The Board remanded the Veteran's appeal in March 2007; while the 
appeal was in remand status the claim of entitlement to a total 
rating based on unemployability due to service connected 
disability was granted.  As such, the appeal with respect to that 
issue is no longer before the Board.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the 
Veteran's multiple sclerosis (MS) was incurred in or aggravated 
by his active service or manifested to a compensable degree 
within seven years following his separation from service.

2.  Residuals of compression fracture at L3, post fusion with 
vertebral deformity are manifested by pain and severe limitation 
of motion, with X-ray evidence of compression fracture.  




CONCLUSIONS OF LAW

1.  MS was not incurred in or aggravated by service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 50 percent for 
residuals of compression fracture at L3, post fusion with 
vertebral deformity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5285, 5292, 
5293, 5294, 5295 (before and after September 23, 2002) and 5237, 
5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in June 2003 discussed the evidence necessary to 
support the Veteran's claims.  The evidence of record was 
discussed and the Veteran was told how VA would assist him in 
obtaining additional relevant evidence.  He was invited to submit 
or identify evidence supportive of his claims.  He was also 
advised that he could choose a Veterans Service Organization to 
assist him.

In April 2005 the evidence then of record was listed and the 
Veteran was told how VA would assist him.  

A March 2007 letter advised the Veteran of the status of his 
claim.  The manner in which VA determines disability ratings and 
effective dates was discussed.  

With respect to the timing of VCAA notice, the Board finds that 
any defect was harmless error.  Although the notices were 
provided to the Veteran both before and after the initial 
adjudication, the Veteran has not been prejudiced thereby.  
Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, identified records have been 
obtained and associated with the claims file.  A VA examination 
of the Veteran's back disability has been carried out, and the 
Board finds that it was adequate.  It was conducted by a neutral, 
skilled provider who reviewed the Veteran's history and discussed 
the evidence of record as it related to the claimed disability.  
The Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claim of entitlement to 
service connection for MS.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim. There 
are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the 
Court held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for this claimed disability.  Further, 
the Board finds that there is no credible evidence of in-service 
manifestations or a continuity of symptoms since service, and no 
competent evidence otherwise showing that the claimed disability 
was incurred in service or within the appropriate presumptive 
period.  Because some credible evidence of an event, injury, or 
disease in service or within the presumptive period is required 
in order to substantiate a claim of entitlement to service 
connection and because a post-service medical examination could 
not provide evidence of such past events, a medical examination 
conducted in connection with claim development could not aid in 
substantiating a claim when the record does not already contain 
evidence of an event, injury, or disease in service or within the 
appropriate presumptive period.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA medical examination is not 
warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

	Service Connection for MS

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for multiple sclerosis if 
manifest to a degree of 10 percent or more within seven years 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding suggestive of MS.  

VA examinations carried out during the period from April 1985 to 
January 1993 are likewise negative.  Rather, those examinations, 
to include a neurological examination in April 1990, focused on 
the Veteran's low back disability.  

An April 2000 VA ophthalmology record indicates that the Veteran 
reported double vision of sudden onset.  An MRI revealed lesions 
suggestive of a demyelinating process.  The provider indicated 
that MS was a consideration.  The Veteran was advised that a 
neurological consult was in order.  Subsequent notes indicate 
that the Veteran failed to report for scheduled appointments in 
November 2000 and January 2001.

A March 2002 VA record indicates that the Veteran had returned to 
treatment after a two year absence.  

In July 2002 a VA neurologist reviewed the Veteran's history and 
concluded that the Veteran might suffer from progressive MS.  At 
that time, the Veteran related that he had not worked in the 
previous five years because of difficulty concentrating and 
deterioration of his gait.  

In August 2002 the Veteran complained of pain in his back, hands, 
and knees.  He stated that none of his medication was working.  
MS was noted.  

In an October 2002 work history completed for the Social Security 
Administration, the Veteran indicated that his disability had 
first bothered him in January 1982.  It is unclear whether he was 
referring to his service-connected back disability or to MS.

The report of a private psychiatric examination refers to a 
recent diagnosis of MS.

Upon careful consideration of the record, the Board has 
determined that service connection is not warranted for MS.  In 
this regard, the Board observes that there is no objective 
evidence showing such disability in service or in the presumptive 
period following discharge.  Rather, symptoms suggestive of MS 
are not indicated in the record until 2000, many years following 
the Veteran's separation from service.

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service or to a service connected disability.  
While the record demonstrates a current diagnosis of MS it does 
not contain competent evidence which relates any such diagnosis 
to service.  The Board finds that the absence of any complaints 
or treatment for any symptoms suggestive of MS in service and for 
many years following discharge is highly probative of the 
question of service incurrence.  

The Board has considered the Veteran's assertion that his MS 
began in service or shortly after service.  In this regard, the 
Veteran is competent to report his symptoms and when they occur.  
See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  
However, while the Veteran asserted that his disability had its 
onset in the 1980's, he has not provided an explanation as to 
what symptomatology was present at that time that he believes 
represents the onset of MS.  In fact, in a VA Form 9 received in 
November 2004, the Veteran indicated that "I had to be in my 
20's when I contracted MS, which means that I either had MS when 
I jointed in 81, got it when I enlised or got it within 7 yrs 
after my discharge."  The Board finds that this statement 
strongly suggests that the Veteran's assertion that his 
disability had its onset in service or shortly thereafter is 
speculative, rather than based on any recollection of 
symptomatology present at that time

As noted, the record is devoid of any diagnosis, complaint, or 
abnormal finding suggestive of MS during service and in the 
several years following discharge.  As noted, the Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, he has not provided 
such descriptions here, and the Board finds that he is not other 
competent to state whether the claimed MS is related to service 
or that it manifested to a compensable degree within the 
presumptive period.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).

In summary, the Board has considered the record and the Veteran's 
assertions, and finds that the preponderance of the evidence is 
against the claim of entitlement to service connection.  
Consequently, the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Increased Rating for Low Back Disability

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2009).  

In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2009); see also Francisco v. Brown, 7 Vet. App. 55 (1994). In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disabilities in question have not 
significantly changed and that uniform evaluations are warranted 
for the period in question.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made to 
the evaluation criteria for disabilities of the spine, as well as 
re-numbering-effective on September 26, 2003.  Here either the 
old or new rating criteria may apply, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

The regulations prior to September 26, 2003 provided that the 
residuals of a fracture of a vertebra with cord involvement 
resulting in bedridden status or the necessity for long leg 
braces warranted a 100 percent evaluation.  A 60 percent 
evaluation was warranted without cord involvement if there was 
abnormal mobility requiring a neck brace (jury mast).  In other 
cases, as in the instant appeal, the fracture residuals were to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003 provided a 40 percent rating for severe 
lumbosacral strain manifested by listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is the 
maximum available under Diagnostic Code 5295.

Prior to September 2003, the regulations provided a 40 percent 
rating for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 percent rating is 
also the maximum available under this diagnostic code.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, provides a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 percent 
rating for unfavorable ankylosis of the entire spine.  Normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion are 
0 to 30 degrees and left and right lateral rotation are 0 to 30 
degrees.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior to 
September 23, 2002, provided a 40 percent rating for severe 
intervertebral disc syndrome consisting of recurring attacks with 
intermittent relief.  A maximum 60 percent rating is assigned for 
intervertebral disc syndrome when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A maximum 60 
percent rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic Code 
5243.  The regulations remained the same in effect. However, 
there was some minor re-phrasing.  In this respect, Diagnostic 
Code 5243 provided the following:  Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  It also 
deleted the old Note 2.

On VA examination in January 1993, the Veteran reported that his 
low back pain had worsened over the previous two years.  He noted 
that he had undergone fusion in 1986.  He denied radiation and 
numbness.  He indicated that urinary and bowel control were good.  
Objectively, there was decreased lordosis of the lumbar spine.  
There was an old operative scar.  There was discomfort with 
palpation of the scar and of the paraspinal muscles.  No wasting 
was noted.  Posturally, the Veteran tended to stoop forward.  
Flexion was to 60 degrees, extension to zero degrees, lateral 
flexion to 10 degrees on the left and 20 degrees on the right, 
and rotation to zero degrees.  The examiner noted that pain was 
noted on forward flexion and attempted extension.  There was no 
focal sensory or motor deficit.  The diagnosis was status post 
spinal fusion of the upper lumbar vertebrae with limitation of 
movement.  The examiner indicated that there was a degree of 
spondylitic change in the upper lumbar spine fused segment.  He 
also noted that there was no clinical evidence of myelopathy or 
radiculopathy.

A March 2002 VA record indicates that the Veteran had returned to 
treatment after a two year absence.  He rated his back pain as 
7/10.  He related that his back had been hurting for the previous 
three months.  He reported intermittent numbness in his bilateral 
lower extremities, describing it as a vibratory sensation.

A September 2002 X-ray report indicates compression fracture of 
the L3 vertebral body.  There was decreased disc space at L2-3.

A November 2002 VA neurology note indicates the provider's 
opinion that the Veteran's back disability had increased in 
severity and that he was unemployable.

An April 2003 VA treatment record indicates that the Veteran had 
been prescribed pain medication but that he did not like the side 
effects.  He stated that when he did not use the pain medication, 
his back pain caused him to awake during the night.

On VA spine examination in September 2004, the examiner noted 
that the Veteran's MS included gait problems.  The Veteran 
reported pain across his back and noted that during flare-ups it 
radiated vaguely to the lower abdomen with a sensation of 
fullness of the rectum.  He noted that he had flare-ups three to 
four times per month, and that they lasted for a couple of days.  
The examiner noted that there were no associated features or 
symptoms such as dizziness, visual disturbances, numbness, 
weakness, bladder complaints, or erectile dysfunction; he 
indicated that any such symptoms were related to MS and not the 
back disability.  Objectively, flexion produced moderate pain 
with stiffness and discomfort that increased as flexion advanced.  
There was no pain with remaining range of motion.  There was no 
tenderness or spasm, but the examiner noted some weakness from 
disuse.  Normal lordosis was decreased.  Musculature was normal.  
Sensory and motor examination was normal.  The examiner noted 
that there were no rectal complaints and no history of soiling.  
Lasegue's sign was negative bilaterally.  There was no loss of 
height of vertebral bodies.  The diagnoses were compression 
fracture of L3, spondylosis of L3 on L4, degenerative disc 
disease, and degenerative joint disease.  In an addendum, the 
examiner noted that range of motion was normal.

An additional VA examination was carried out in April 2008.  The 
Veteran reported worsening back pain.  He noted that the pain 
went occasionally into both lower extremities but denied 
parasthesias.  He stated that the intensity of his pain was 8/10 
and that he took prescription pain medication.  He stated that 
flare-ups occurred with any ambulation exceeding 30 or 40 feet 
and standing in excess of 30 minutes.  The examiner noted that 
there had been no physician described incapacitating episodes in 
the previous year.  Flexion was to 40 degrees, extension to 10 
degrees, lateral flexion to 10 degrees and rotation to 20 
degrees.  There was no additional limitation with repetitive use.  
There were no paralumbar spasms; however, the examiner did note 
diffuse tenderness, including the area of the post-surgical scar.  
There was kyphosis, but no muscle spasms and no kyphotic posture.  
Sensory was intact to both lower extremities.  There was no 
muscular atrophy, and tone was normal.  Strength was fair.  
Lasegue's sing was negative.  There was no loss of height of the 
vertebral bodies.  The diagnosis was chronic, moderately severe 
to severe lumbosacral strain with residuals of compression 
fracture L3 and post fusion residuals.  The examiner noted that 
while the Veteran used bed rest for about a month in the previous 
year, it was not  physician prescribed.  

As noted above, the Veteran is in receipt of a 50 percent 
evaluation based on old diagnostic codes 5292 and 5285.  The RO 
determined that limitation of motion was severe, and added 10 
percent for demonstrable deformity of a vertebral body.  A higher 
evaluation requires evidence or the functional equivalent of 
abnormal mobility requiring a neck brace (jury mast), unfavorable 
ankylosis of the entire spine, pronounced intervertebral disc 
syndrome, or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  Here, the record does not support such findings.  
Rather, while limitation of motion is severe, ankylosis is not 
evident.  The Veteran does not have spine involvement related to 
the compression fracture residuals.  Intervertebral disc syndrome 
as not been identified; rather, he is neurologically intact with 
regard to the low back disability.  Accordingly, the Board has 
determined that a higher evaluation is not for application.  

The Board accepts that the Veteran has functional impairment and 
pain.  See DeLuca.  The Board also finds the Veteran's own 
reports of symptomatology to be credible.  However, neither the 
lay nor medical evidence reflects the symptoms and objective 
findings required for the next higher evaluation.  Here, 
repetitive exercise did not change the ranges of motion to any 
significant degree.  Again, the Board notes that a higher 
evaluation based on limitation of motion must be supported by 
ankylosis of the entire spine.  As such, the Board finds that the 
currently assigned 50 percent evaluation is appropriate for the 
Veteran's low back disability.

The Board notes that the Veteran is competent to report that his 
disability is worse.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned evaluation 
for the Veteran's low back disability is appropriate.  The 
evidence preponderates against a finding that an increased 
evaluation is warranted.  As such, the appeal is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for MS is denied.

Entitlement to an evaluation in excess of 50 percent for 
residuals of compression fracture at L3, post fusion with 
vertebral deformity is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


